The Honorable L.L. "Doc" Bryan State Representative 305 South Vancouver Russellville, Arkansas 72801
Dear Representative Bryan:
This is in response to your request for an opinion on whether a justice of the peace who is appointed to fill an unexpired term is eligible to succeed himself where the district is changed due to redistricting.
I have attached a copy of Op. Att'y. Gen. No. 91-379, recently issued by this office, which I believe sufficiently answers your question. The opinion states that although there are no Arkansas cases on point, it appears that an appointed member of the quorum court may seek election to a district which is, in fact, a new one due to changes in geographic parameters, constituents, and the district number, because he or she would not thereby be "succeeding himself" under the prohibition of Amendment 29, § 4 of the Arkansas Constitution. Of course, there may be close questions in particular instances concerning whether a "new" district actually exists, or whether the old one has only been modified slightly. These questions will ultimately have to be resolved by a court.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.
Sincerely,
WINSTON BRYANT Attorney General
WB:cyh
Enclosure